Sullivan, J.,
dissenting.
No principle of public policy forbade the defendant to claim and receive the rewanl. lie was not an officer, nor charged with any duty-in relation to the enforcement of the criminal laws. His appointment by the justice to execute the search-warrant was unauthorized and void. A justice of the peace in this state possesses neither statutory nor common law authority to direct criminal provees to private persons. The fact that Miller assumed to act under the writ, would not, in this case, estop him from asserting that he did not act in an official capacity, nor bring’ him within the reason of the rule which denies to public officers a reward for performing the duikis imposed upon them by law. The judgment of the district court is erroneous and should be reversed.